Citation Nr: 9908362	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-08 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.


FINDINGS OF FACT

1.  In 1996, the veteran reported that his daughter, [redacted], 
was attending a community college; the regional office (RO) 
adjusted his compensation award to include additional 
benefits for a child over the age of 18 years who was 
pursuing a course of instruction at an approved educational 
institution.

2.  The veteran was paid additional compensation for [redacted] on 
the grounds that she was pursuing a course of instruction at 
a community college until the veteran notified the RO in 
October 1997 that [redacted] had not attended college since March 
1997.

3.  In November 1997 the RO amended the veteran's award of 
compensation to remove [redacted] as a dependent effective April 1, 
1997; this adjustment resulted in an overpayment of $1,239.

4.  There is no evidence that the veteran harbored an intent 
to seek an unfair advantage or that he lacked an honest 
intent to refrain from deceptive dealing with the Department 
of Veterans Affairs (VA).

5.  While the veteran notified the RO as soon as he learned 
that his daughter was not attending college, the overpayment 
was due to his failure to promptly notify the RO when his 
daughter terminated college attendance in March 1997.

6.  VA bears no fault in the creation of the debt in this 
case.

7.  Failure to make restitution would result in unfair gain 
to the appellant as he was paid compensation benefits in the 
amount of $1,239 to which he had no legal entitlement.

8.  Failure to recovery the overpayment would unjustly enrich 
the veteran and recovery of the overpayment would not defeat 
the purpose for which compensation benefits are intended.

9.  The evidence of record does not indicate that the 
appellant relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on these benefits.

10.  Recovery of the overpayment would not result in undue 
financial hardship for the veteran or his family.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$1,239.00 did not result from fraud, willful 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(b) 
(1998).

2.  Recovery of the overpayment in the amount of $1,239.00 is 
not against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background:  In 1996, the veteran reported that his 
daughter, [redacted], was attending a community college; the RO 
adjusted his compensation award to include additional 
benefits for a child over the age of 18 years and who was 
pursuing a course of instruction at an approved educational 
institution.  A VA Form 21-8960, "Certification of School 
Attendance or Termination," was filed by [redacted] in April 1997 
and reflects that she was then enrolled in Umpqua Community 
College and expected to graduate in July 1997.  The RO 
provided additional benefits to the veteran for [redacted] as a 
child in school until the veteran notified the RO in a 
written statement, dated on October 31, 1997 and received in 
November 1997, that his daughter had not attended college 
since March 1997, and that she had instead been taking a 
correspondence course.

In a notification letter from the RO dated in November 1997, 
the RO advised the veteran that in view of the fact that his 
daughter had not attended college since March 1997, there 
would be a reduction of his monthly compensation rate to 
$2,001.00, from April 1997.  In a second notification letter 
from the RO, dated in November 1997, the RO advised that the 
reduction in payments effective April 1, 1997, resulted in an 
overpayment of $1,239.00.

In a statement in support of his claim, dated in December 
1997, the veteran requested a waiver of the debt of 
$1,239.00.  He believed that he was not at fault in the 
creation of the debt since he notified the RO as soon as he 
learned that his daughter was not attending school, and 
because he was led to believe that correspondence school 
counted as attending school during the period after his 
daughter left the community college.

In December 1997, the veteran's request for waiver of 
indebtedness in the amount of $1,239.00 was considered by the 
RO.  A financial status report, received by the RO in January 
1998, reflects that the veteran's monthly expenses totaled 
$2,357.93, including $260.00 for tithing, $500.00 for food, 
and $40.00 for utilities.  In that same month, although the 
RO did not find any indication of fraud, misrepresentation, 
or bad faith, it determined that there was a degree of fault 
on the part of the appellant in the creation of the debt and 
denied the appellant's request.  The RO indicated that a 
review of the veteran's financial status report revealed that 
the veteran had a modest surplus of $147.07 after expenses 
but that the areas of tithing ($260.00), miscellaneous 
($200.00), and emergencies ($100.00) could be adjusted to 
allow for a reasonable monthly payment.  Moreover, the RO 
indicated that payment of the debt would not create undue 
hardship or deprive the veteran or his family of the basic 
necessities.  The RO also found that the modest monthly 
withholding of benefits would not defeat the purpose for 
which they were intended and that while the veteran was not 
unjustly enriched, failure to repay the debt would result in 
an unfair gain to the veteran as he received the payment of 
additional benefits for which he was not entitled to receive. 

The appellant was informed of the RO's determination by a 
letter dated in January 1998 and addressed to the last known 
address of record.  Thereafter, in March 1998, the RO 
received a written request for waiver of the overpayment 
which was treated as a notice of disagreement with the RO's 
determination.  Attached to this request was another 
financial status report which now indicated that the 
veteran's monthly expenses totaled $2,593.00, including 
$260.00 for tithing, $850.00 for food, and $120.00 for 
utilities, and that his monthly income totaled $2,608.00. 

In a statement of the case, issued in June 1998, the RO also 
considered the veteran's more recent financial status report 
and noted that the veteran had again included $260.00 for 
tithing, an increased allowance for food in the amount of 
$850.00, and an increase in utilities from $40.00 to $120.00.  
After noting that these areas could be adjusted, the RO again 
concluded that a reasonable monthly payment could be made 
without creating financial hardship or depriving the veteran 
or his family of the basic necessities.  As before, the RO 
further found that the modest monthly withholding of benefits 
would not defeat the purpose for which they were intended and 
that failure to repay the debt would result in an unfair gain 
to the veteran as he received the payment of additional 
benefits to which he was not entitled.  Based on the evidence 
of record, the RO found that it would not be against equity 
and good conscience to require payment of the debt and the 
veteran's request for a waiver was again denied.


General Law and Analysis:  Under applicable law, waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness is precluded where any one of the following 
elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965(b) (1998).  After reviewing 
the facts and circumstances of this case, the Board of 
Veterans' Appeals (Board) finds that there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment.  

Thus, the Board must determine whether recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under the 
provisions of 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  

In determining if collection is against equity and good 
conscience, the following elements will be considered:  fault 
of the veteran, balancing any fault of the veteran against 
any fault on the part of VA, whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities, whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran, or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  38 
C.F.R. § 1.965(a). 

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the 
appellant contributed to the creation of the debt.  The 
record clearly indicates that the appellant accepted payment 
of additional compensation for a daughter on the grounds that 
his daughter was attending college.  Unfortunately, during 
the relevant period his daughter was not in fact attending 
college.  The Board acknowledges the appellant's contention 
that he notified the RO as soon as he learned that his 
daughter was not attending school, and that he was led to 
believe that correspondence school counted as attending 
school for the purpose of entitlement to education 
assistance; however, the fact remains that the overpayment 
was created because he accepted payment of additional 
compensation based upon his daughter's pursuing a course of 
instruction at a community college during a period when she 
was not attending college classes.  Inasmuch as the veteran 
asserts that he notified the RO as soon as he found out his 
daughter was not attending school, he must have come to his 
belief that correspondence courses counted as attending 
school for educational assistance purposes sometime 
thereafter.  Since the veteran notified the RO as soon as he 
found out his daughter was not attending school, his fault is 
minimal.  Nevertheless, he was somewhat at fault in failing 
to keep tack of his daughter's schooling and in failing to 
keep VA informed of her correct status at school.

Another element to be considered in this case pertains to 
fault on the part of VA.  VA is required to balance the fault 
of the debtor against any fault of VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to VA in the creation of the 
overpayment.  Thus, since the Board has determined that no 
fault in the creation of the overpayment may be attributed to 
VA, the fault in the creation of the indebtedness in this 
case rests with the veteran.

Additional elements for consideration address whether 
repayment of the debt would defeat the purpose of the benefit 
and whether failure to make restitution would result in 
unfair gain to the debtor.  The additional compensation 
benefits paid to the veteran were based upon his having a 
child in school.  As his daughter was not attending college 
during the period in question recovery of the overpayment 
would not defeat the purpose or objective of the benefit.  
Likewise, since the appellant was in receipt of benefits to 
which he was not entitled, a waiver of the recovery of the 
overpayment would result in unfair enrichment.  Further, the 
record does not reflect that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
his reliance on these additional benefits.  38 C.F.R. § 
1.965(a).

As to the element of undue financial hardship, the appellant 
asserts that repayment of the indebtedness would result in 
financial hardship as his monthly income barely covers his 
monthly expenses.  With respect to this element, the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of basic necessities.  As noted, the 
effect on the appellant's financial situation is but one 
factor for consideration and is not dispositive of this issue 
in and of itself.

In the most recent financial status report received in March 
1998, the appellant reported that his monthly expenses 
totaled $2,593.00, including $850.00 for food, $260.00 for 
tithing, and $120 for utilities, and he reported that his 
monthly income totaled $2,608.00.  Therefore, compared with 
his earlier financial status report in January 1998, the 
veteran continued to report a significant expense for tithing 
and additionally reported a $450.00 increase in expenses for 
food and an $80.00 increase for utilities.  Thus, the Board 
agrees with the RO's assessment that there is room for at 
least some adjustment in the veteran's monthly budget.  
Consequently, the Board finds that the appellant's monthly 
income exceeds his monthly expenses by an amount sufficient 
to permit repayment of the debt to the Government without 
depriving the veteran and his family of the basic necessities 
of life.  A debt to the Federal Government deserves the same 
consideration as any other debt.

As the Board concludes that the appellant was somewhat at 
fault in the creation of the indebtedness in this case and 
that the collection of the indebtedness would not deprive the 
debtor of the basic necessities of life, the Board finds that 
recovery of the overpayment of $1,239.00 would not be against 
the principles of equity and good conscience.  Thus, waiver 
of recovery of the overpayment is denied.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of compensation 
benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


